Citation Nr: 0302413	
Decision Date: 02/07/03    Archive Date: 02/19/03

DOCKET NO.  02-03 222	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUE

Entitlement to an increased rating for diabetes mellitus, 
currently rated 20 percent disabling.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

R. T. Jones, Counsel




INTRODUCTION

The veteran served on active duty from August 1968 to August 
1970.  This case comes to the Board of Veterans' Appeals 
(Board) on appeal from a September 2001 decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
New Orleans, Louisiana.


FINDING OF FACT

The veteran's diabetes mellitus requires insulin and diet 
restriction, but does not require regulation of his 
activities.


CONCLUSION OF LAW

The criteria for a rating in excess of 20 percent for 
diabetes mellitus have not been met.  38 U.S.C.A. §§ 1155, 
5102, 5103, 5103, 5107 (West 1991 & Supp. 2002); 38 C.F.R. 
4.119 § Diagnostic Code 7913 (2002).


REASONS AND BASES FOR FINDING AND CONCLUSION

First, VA has a duty to notify the veteran of any information 
and evidence needed to substantiate and complete a claim.  
38 U.S.C.A. §§ 5102 and 5103; 38 C.F.R. § 3.159(b).  There is 
no issue as to providing an appropriate application form or 
completeness of the application in this case.  In the 
circumstances of this case, the veteran was advised of the 
applicable laws and regulations, and the evidence needed to 
substantiate his claim by the March 2002 statement of the 
case.  In particular, the veteran was notified that VA would 
obtain all relevant evidence in the custody of a federal 
department or agency.  He was advised that it was his 
responsibility to either send medical treatment records from 
his private physician regarding treatment for his claimed 
disabilities, or to provide a properly executed release so 
that VA could request the records for him.  The veteran was 
also asked to advise VA if there were any other information 
or evidence he considered relevant to his claim so that VA 
could help by getting that evidence.  See Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).

Secondly, VA has a duty to assist the veteran in obtaining 
evidence necessary to substantiate the claim.  38 U.S.C.A. 
§ 5103A (West Supp. 2002); 38 C.F.R. § 3.159(c)).  The record 
shows that the RO has secured the veteran's service medical 
records and VA clinical records.  A review of the record does 
not indicate that a medical examination is necessary as VA 
outpatient treatment records contain sufficient evidence to 
evaluate the veteran's service-connected diabetes mellitus.

In view of the foregoing, the Board finds that all reasonable 
efforts to secure and develop the evidence that is necessary 
for an equitable disposition of the matter on appeal have 
been made by the agency of original jurisdiction.  Every 
possible avenue of assistance has been explored, and the 
veteran has had ample notice of what might be required or 
helpful to establish his claim.  See Soyini v. Derwinski, 
1 Vet. App. 540, 546 (1991).  The Board concludes, therefore, 
that a decision on the merits at this time does not violate 
the VCAA, nor prejudice the veteran under Bernard v. Brown, 
4 Vet. App. 384 (1993).

In September 2001, the RO granted service connection for 
diabetes mellitus and assigned a 20 percent evaluation 
effective from September 2000.  The 20 percent rating was 
made on the basis of a VA outpatient treatment records that 
showed a history of diabetes since June 2000 and upon VA 
regulations that provide for service connection for diabetes 
mellitus based on a presumed exposure to herbicide for 
Vietnam veterans.  (38 C.F.R. §§ 3.307(a) (6) and 3.309(e))

The veteran is seeking a higher rating for his diabetes 
mellitus, contending that he takes insulin, restricts his 
diet, and must regulate his activities because of the 
diabetes.  The rating criteria for diabetes mellitus are 
found in 38 C.F.R. § 4.119, Diagnostic Code 7913.  A 20 
percent rating is warranted for diabetes mellitus requiring 
insulin and restricted diet, or requiring an oral 
hypoglycemic agent and a restricted diet.  A 40 percent 
rating is warranted for diabetes mellitus requiring insulin, 
a restricted diet and regulation of activities.  Under the 
criteria for a 60 percent rating, regulation of activities is 
described as involving avoidance of strenuous occupational 
and recreational activities.  38 C.F.R. § 4.119, Code 7913.

VA outpatient treatment records show that the veteran 
reported that he was diagnosed with diabetes mellitus in June 
2000.  In November 2000, it was reported that he was 
compliant with dietary restrictions for diabetes mellitus 
except for alcohol consumption.  The need for weight loss was 
stressed.  The assessment included diabetes type II, 
uncontrolled and hyperglycemia.  He began insulin.  He 
returned to the clinic in late November 2000 for follow up 
for his diabetes mellitus medication.  He continued on 
glipizide and his insulin was increased. 

In December 2000 at the PTSD intake clinic, it was noted that 
that the veteran worked as a prison security officer for 13 
years, and that he had been written up in the past for being 
violent with inmates.  It was reported that that he drank a 
half a pint of gin and a few beers approximately 2 to 3 times 
a week.  In late December 2000, he was referred for diet 
counseling.  It was reported that he was 5 feet 8 inches tall 
and weighed 238 pounds.  In March 2001, he denied any 
symptoms or signs of hyper- or hypoglycemia.  His appearance 
was obese.  Weight loss and better consistent control of 
diabetes mellitus were set up as goals.  An exercise regimen 
to include brisk walking and bike riding was implemented. 

In May 2001, the veteran reported that he was out of 
medications for diabetes mellitus, but said that his blood 
sugars had been well controlled and was taking insulin at 
night.  The assessments included diabetes type II, non-
compliant.  He was instructed that his medication 
prescription could be refilled by mail.  

During the course of this appeal, the veteran's insulin 
medication for control of his diabetes mellitus was adjusted 
and he did not always exhibited good compliance with his diet 
and medication.  The evidence shows that his diabetes 
mellitus can be most accurately characterized as requiring 
dietary restrictions and insulin.  Nowhere does the record 
suggest that he has to avoid strenuous occupational and 
recreational activities; in fact, the record does reflect 
that he has maintained steady work as a prison guard.  
Additionally, in March 2001 an exercise regimen of brisk 
walking and bike riding was implemented.   The veteran 
contended that he has to watch out not to get an injury 
because of his diabetes mellitus.  However, this advice does 
not arise to the level of restriction of activities for 
medical reasons to the extent that it would warrant the 
higher rating of 40 percent for his service-connected 
diabetes mellitus. 

This is an initial rating case, on the granting of service 
connection, and thus the Board has considered whether 
"staged ratings" (i.e., difference percentage ratings for 
different periods of time, based on the facts found) are 
warranted.  Fenderson v. West, 12 Vet. App. 119 (1999).  
While there may have been day-to-day fluctuations in the 
veteran's diabetes mellitus, the evidence shows no distinct 
periods of time, since service connection became effective in 
September 2000, during which his diabetes mellitus was more 
than 20 percent disabling.  Thus, higher staged ratings are 
not in order.

The preponderance of the evidence is against the claim for a 
higher rating for diabetes mellitus.  Thus the benefit-of-
the-doubt rule does not apply, and the claim must be denied. 
38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet.App. 49 
(1990).


ORDER

An increased rating for diabetes mellitus is denied.



		
	CHERYL L. MASON
	Acting Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

